DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 8-14 & 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.

Drawings
The drawings are objected to because the drawings are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the container is configured to: selectively admit sunlight and air, and admit testing and sampling probes” - no discussion is found on such probes, or how the selective admission is contemplated by the Applicant.
The disclosure is further objected to because of the following examples of informalities: in paragraph [0006], “artic” should be replaced with --arctic--, in [0048], “unintentionally introduce” should be replaced with --unintentionally introduced--.  Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present invention is directed as” should be removed, “system method” should be revised to --System and method--, “7 days” should be spelled out --seven days--, “or and” in the last line should be corrected to --or an--. The abstract should be reviewed for grammatical correctness. Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims submitted 20 April 2022 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
Claims 1, 2, 5, & 7 are objected to because of the following informalities:
for claims 1 & 7, in a review of MPEP § 714, “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” This is imperative for the correct prosecution of the instant application, and the characters surrounded in brackets (“[…]”) have been considered herein as new amendments to the claims.
for claims 2 & 5, it is important for the consistency (and clarity) of claim language to use the same terms during each reference. For instance:
claim 2, “collection of said algae” line 1, should be replaced with --the collecting of said sample of algae--;
claim 5, “said algae” should be replaced with --said sample of algae--; 
claim 6, the preamble should be followed be a comma: --claim 1,--; and
claim 7, “a proven the ability” should be corrected to --a proven ability--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For Claim 4, a “governmentally-defined area” can be changed based on a timeframe of the government, especially in light of the “political” definition within the instant specification [0035]; additionally, property lines, for example, may be changed, and other political boundaries are regularly changed. As such, the metes and bounds of the claim limitation are unclear, since these bounds can change depending on when the boundary is being analyzed.
Claim 6 recites the limitation “said crop,” since claim 1 merely claims “to mitigate crop losses,” crops are implied in an intended use statement, calling into question whether they are required or not to satisfy the metes and bounds of the claim. As such, there is insufficient antecedent basis for this limitation in the claim. To provide support for “said crop” in claim 6, line 6 of claim 1 should be replaced with a phrase such as --applying the cultivated sample of algae to one or more areas planted with temporarily inundated crops such that the cultivated algae…-- or --applying the cultivated sample of algae to one or more temporarily inundated areas planted with crops such that the cultivated algae…--.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (US 20140298717, “Ayers”).
For Claim 1, Ayers discloses a method for mitigating crop loss (the natural consequence of inoculated plants is their increased yield and avoiding their death, note the total disclosure of Ayers, and specifically paragraphs [0046, 65, 67, & 102]), comprising:
collecting a sample of a variety of algae (in order for the plurality of bioreactors, represented in Fig. 1 for example as three bioreactors, to comprise different microalgae types, [0067], these types must first be collected and introduced into the bioreactors);
cultivating the collected sample of algae in a container with algae growth media (“Carbon dioxide-containing air is injected into the microalgae-containing water in the bioreactors,” [0065]; the bioreactors acting to cultivate and propagate the selected algae in the same manner as the instant invention),
wherein the container is configured to: selectively admit sunlight (“The bioreactors have light-permeable walls such that sunlight is used as the light source,” [0081]) and air (“The carbon dioxide and air are bubbled into the lower part of the bioreactor so the bubbles agitate the culture medium as they rise,” [0081]), and admit testing and sampling probes (each arrow pointing into each bioreactor provides an entrance or exit, allowing for admittance of a probe);
applying the cultivated sample of algae to areas planted areas such that the cultivated algae provides dissolved oxygen to mitigate crop losses (the device of Ayers is not only contemplated to improve plant growth conditions in flooded fields, [0007] but also can be applied using “flood, sprinklers or drip type of irrigation systems,” [0045]; in the same manner as the instant invention, the algae of Ayers, when applied through flooding or to a flooded field, would increase the amount of dissolved oxygen provided to the plants, since algae produce oxygen, this would naturally result in less crop loss).
Ayers does not specifically disclose the application areas being temporarily inundated, however, the background of Ayers, [0007] discloses such an application being well understood for the increase of available nutrients to flooded crops. 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the method of Ayers by providing it on more or more areas of planted crops which are temporarily inundated, to address avoidable plant loss, as is well known in the art.
	For Claim 6, Ayers teaches the method of claim 1, and Ayers further discloses wherein said crop is soybeans [0102]. 
	For Claim 7, Ayers teaches the method of claim 1, and Ayers further discloses wherein the cultivated algae has a proven the ability to fix nitrogen [0007, 0024].
	For Claim 15, Ayers teaches the method of claim 1, and Ayers further discloses further comprising:
	collecting a plurality of additional strains of algae (one of the plurality of bioreactors, for example, 7a may contain multiple varieties of algae, [0067] which must be collected initially);
	cultivating the plurality of additional strains of algae [0067]; and
	storing one or more of the sample of a variety of algae and the additional strains of algae in a repository (for example, the other bioreactors 7b & 7c serve to store algae strains different than that held in 7a, [0067]; however, if the strains are not stored within the bioreactors, then they must be stored somewhere, in order to function as Ayers intended: to provide annual treatments, [0046]), wherein each strain is retained for maximizing one or more of: the production of dissolved oxygen, fixed nitrogen (“nitrogen,” [0004 & 7]), and Butylated Hydroxytoluene.
	For Claim 16, Ayers teaches the method of claim 15, and Ayers further discloses wherein said stored stains are used in succeeded seasons (the area “can be treated… semiannually, annually or a combination thereof,” [0046]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Reppun (see attached article, 2016).
	For Claim 2, Ayers teaches the method of claim 1.
Ayers is silent to the manner in which the algae is collected, including wherein collection of said algae is limited to a geographically local variety.
Please note the following definition found in the instant specification, [0035] “Locality can mean from the farm to be treated or a governmentally-defined ecological (e.g. a watershed or biome) or political area.”
Reppun, like prior art above, teaches an environmental remediation for plants (title, disclosure) further comprising collection of algae is limited to a geographically local variety (“repurpose[ing] the invasive seaweed as a natural resource,” Abstract; further note “Kane’ohe Bay watershed,” Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the method of Ayers with local farmers collecting algae from nearby for the remediation of their own fields (Abstract).
	For Claim 3, the above-modified reference teaches the method of claim 2. 
The above-modified reference further renders obvious wherein the geographic locality is the same farm.
In light of the above discussion of Reppun, Ayers contemplates the benefits of having a portable system which minimally impacts the surroundings and gives more control to the farmer [0011-15], the combination of teachings Ayers and Reppun would render obvious the collection and application of algae from the same farm, in order to better utilize natural and available resources.
	For Claim 4, the above-modified reference teaches the method of claim 2, and Reppun further teaches wherein the geographic locality is a governmentally-defined area (Hawai’i is a governmentally-defined area, in that it is a state).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Riley et al. (US 6228136, “Riley”).
	For Claim 5, Ayers teaches the method of claim 1.
Ayers discloses the use of blue-green algae from “cyanobacteria genera, Nostoc, Scytonema and Hapalosiphon,” [0021]; however, Ayers is silent to wherein said algae is a species of the genus Oscillatoria.
Riley, like prior art above, teaches an environmental remediation for plants (title, disclosure) further comprising “Preferred genera of filamentous cyanobacteria used in accordance with the present invention include Microcoleus, Nostoc, Schizothrix, Phormidium, Plectonema, Totypothrix, Leptolyngoya, Oscillatoria and Scytonema,” Column 3, lines 5-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the method of Ayers by choosing an algae variety from a species of the genus Oscillatoria, in order to use a blue-green algae which “possess a unique set of photosynthetic properties, nitrogen-fixing structures, and free radical protection…” noted by Applicant as “common knowledge,” Abstract. 

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of US 20100242355, US 20210269373, US 20200257997, US 7031927 as similar to the disclosed invention. 
US 20160318782 is cited to the similarity to the disclosed container.
The remainder of the cited references establish the state of the art in algae culture in a similar manner to the disclosed and/or claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643